DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: on page 41, in lines 16-17 “the first annulus 150” should likely be amended to recite --the first annulus 50--. Appropriate correction is required.
Claim Objections
Claims 20-22, 26, and 32 are objected to because of the following informalities: in claims 20-22, “the setting of the settable material” should likely be amended to recite  --the setting rate of the settable material--.  In claim 26, in line 1 a return should be added after “comprising:” in order to separate the preamble and the body of the claim.  In claim 32, “an inner tubing string” should likely be amended to recite --[[an]]the inner tubing string-- since the inner tubing string is previously defined in claim 26.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the temperature of the settable material" in line 3.  Claim 19 recites the limitation "the temperature" in lines 2-3 and the limitation “the portion” in line 3.  Claim 22 recites the limitation "the temperature of the settable material" in line 3.  Claim 25 recites the limitation "the density" in line 2 and the limitation “the hydrostatic pressure” also in line 2.  Claim 39 recites the limitation "the temperature" in line 10, the limitation “the portion” also in line 10, and the limitation “the setting rate” in lines 11-12.  There is insufficient antecedent basis for these limitations in the claims.  Consequently, claims 10-12, 15, 20, 21, 23, 24, and 34 are also rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite since they depend from rejected claim 39.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 11, 12, 15, 24, and 39 are rejected under 35 USC 102(a)(1) as being anticipated by Woods (US 3,583,485).
Referring to claim 39: Woods teaches a method of conditioning a well bore comprising:
(a) running an assembly comprising a bore-lining tubing 33 and an inner tubing 34 located within the bore-lining tubing into a well bore 30 whereby an outer annulus is defined between the bore-lining tubing and a surrounding bore wall and an inner annulus is defined between the bore-lining tubing and the inner tubing (FIG. 2), then
(b) at least partially filling the outer annulus between the bore-lining tubing and the surrounding bore wall with settable material 18, and then
(c) pumping conditioning fluid through the inner tubing located within the bore-lining tubing and into the inner annulus defined between the bore-lining tubing and the inner tubing to affect the temperature of the portion of bore-lining tubing adjacent the inner annulus (column 4, lines 32-34; column 5, lines 16-19), whereby a temperature of the conditioning fluid is controlled so as to influence the setting rate of the settable material in at least a portion of the outer annulus adjacent the conditioning fluid (column 5, lines 55-62).
Referring to claim 11: Woods teaches the conditioning fluid is heated to above ambient temperature before being directed into the well bore (column 5, lines 49-58).
Referring to claim 12: Woods teaches the conditioning fluid flows from the inner tubing directly into at least one of a volume at a lower portion of the inner annulus (when 
Referring to claim 15: Woods teaches closing a first fluid port 35 providing fluid communication between the inner tubing and the outer annulus between the bore-lining tubing and the bore wall, and opening a second fluid port 37 providing fluid communication between the inner tubing and the inner annulus between the inner tubing and the bore-lining tubing.
Referring to claim 24: Woods teaches the conditioning fluid offsets a heating effect created by hardening of the settable material (column 3, lines 42-57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 10, 18-23, 25-27, 29, 32 and 35 are rejected under 35 USC 103 as being unpatentable over Woods, alone.
Referring to claim 26: Woods teaches an apparatus comprising:
a tubular body for mounting on an inner tubing string 34; a first flow port 35; a second flow port (37, on the left of FIG. 2); a third flow port (37, on the right of FIG. 2), the first flow port and the second and third flow ports being provided at axially spaced locations; and a connector 36 operatively associated with the tubular body and operable to at least one of engage with (FIG. 2) and disengage from a lower end of a bore-lining tubing string 33, the apparatus having a first configuration (FIG. 2) in which the first flow port is open and the second and third flow ports are closed, whereby a settable material 18 may be pumped in a first direction downwards through the tubular body, the connector, and the first flow port (column 4, lines 72-74), and a second configuration in which the first flow port is closed and at least one of the second and third flow ports is open, such that the apparatus is adapted to allow a conditioning fluid to be pumped in the first direction down through the tubular body, through the at least one of the second and third flow ports, and then flow in a second direction upwards and externally of the tubular body (column 5, lines 5-18).
Woods does not specifically teach the first flow port, second flow port and third flow port being provided at axially spaced locations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second and third ports taught by Woods to be provided at axially spaced locations in order to be able to more evenly distribute fluid throughout the apparatus and into “the tubing-casing annulus” (phrase as taught by Woods).
Referring to claims 10 and 23: While Woods does not specifically teach the conditioning fluid is cooled to below ambient temperature before being directed into the well bore, which would cool a selected location of the well bore, since there is no criticality provided for only one relationship between the conditioning fluid and ambient temperatures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conditioning fluid to be cooled below ambient temperature as a matter of design choice.
Referring to claims 18 and 22: While Woods teaches the temperature of the conditioning fluid is controlled to at least one of maintain and increase the temperature of the settable material to control setting of the settable material (column 5, lines 49-58), Woods does not specifically teach the temperature of the conditioning fluid is controlled to at least one of maintain and increase the temperature of the settable material to accelerate setting of the settable material, or that the temperature of the conditioning fluid is controlled to at least one of maintain and decrease the temperature of the settable material to at least one of stop, slow and extend the setting of the settable material.  However since there is no criticality provided for only one temperature or rate of change of the setting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperatures and setting rate as a matter of design choice.
Referring to claim 19: While Woods likely teaches that the temperature of the conditioning fluid is controlled to increase the temperature of at least a part of the portion of the well bore containing the bore lining tubing by at least one of 5°C or more, Woods does not specifically teach the temperature of the conditioning fluid is controlled In re Aller, 105 USPQ 233.
Referring to claims 20 and 21: While Woods teaches controlling the setting of the settable material, using the conditioning fluid, in a portion of the outer annulus between a lower end and an upper end of the bore-lining tubing and the surrounding bore wall (column 4, lines 32-34; column 5, lines 16-19), Woods does not specifically teach accelerating the setting of the settable material using the conditioning fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the setting of the settable material taught by Woods to include acceleration in order to better control where the cement sets since Woods teaches the timing of the setting is a “paramount consideration” which is “strongly dependent upon temperature”.
Referring to claim 25: While Woods teaches keeping in mind the density of the cement (column 4, lines ~47-55), Woods does not specifically teach varying the density 
Referring to claim 27: Woods teaches a plug member 42 for landing in and closing the first flow port.
Referring to claim 29: While Woods teaches in the first configuration at least one of the second and third flow ports is closed by a sliding sleeve, Woods does not specifically teach in the first configuration at least one of the second and third flow ports is closed by a shear disc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one of the second and third flow ports to be closed by a shear disc since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claim 32: Woods teaches comprising a coupling portion (namely, a middle portion of inner tubing string 34 below an upper portion, but above the connector 36) permitting selective transmission of torque between portions of an inner tubing string, to permit selective transfer of torque between an upper portion of the inner tubing string and the connector.
Referring to claim 35: Woods teaches a flow barrier 42 adapted to land in a lower portion of the tubular body which is inherently able to retain a volume of settable .
Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grodem et al. (US 9,359,845 B2) and Bruce et al. (US 2020/0263533 A1) also teach similar apparatuses for conditioning wellbores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


10 March 2021